30 F.3d 142
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Randall William MURPHY, Plaintiff-Appellant,v.Paul MORRISON;  Fred Allenbrand, Sheriff;  Dennis Davis;Johnson County Sheriff's Department;  JohnsonCounty District Attorney's Office;Thomas L. Green;  John/JaneDoe, Defendants-Appellees.
No. 93-3240.
United States Court of Appeals, Tenth Circuit.
July 18, 1994.

Before LOGAN, SETH and BARRETT, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.  We grant plaintiff Randall William Murphy's motion for leave to proceed on appeal without prepayment of costs or fees.


2
Plaintiff appeals the dismissal of his civil rights complaint filed pursuant to 42 U.S.C.1983, which also alleged violations of 42 U.S.C.1988, 18 U.S.C.1962 et seq.  (civil RICO) and various of his constitutional rights.  The complaint was filed against the Johnson County (Kansas) District Attorney's Office, Johnson County and certain unnamed sheriff deputies, and also named as individual defendants the district attorney, sheriff, a detective, and a private citizen Thomas L. Green.  The district court dismissed as to Green pursuant to 28 U.S.C.1915(d) and upon motions, granted summary judgment in favor of the other defendants.


3
Plaintiff's complaint concerns alleged inadequate investigation and lack of prosecution following reports of criminal activity, alleged arson, and threats of physical harm to his spouse.  The defendants answered the complaint;  the district court ordered a report pursuant to  Martinez v. Aaron, 570 F.2d 317 (10th Cir.1978).  Plaintiff filed objections to the Martinez report, replied to defendants' answers and responded to their summary judgment motions.  These responses, however, essentially restated the allegations of plaintiff's complaint but did not cure the defects.


4
We have reviewed the briefs and the record and are satisfied that the district court accurately summarized the facts and correctly applied the law.  We cannot add significantly to the analysis of the district court in its order of July 9, 1993, and therefore AFFIRM for substantially the reasons stated therein.


5
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470